Citation Nr: 0216522	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  94-47 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
variously characterized.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant's spouse



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought. 

The case was previously before the Board in March 1997, at 
which time it was Remanded to have the RO consider certain 
evidence.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  A mental disorder, variously characterized, first 
manifested many years after service.

3.  The veteran failed to report for a psychiatric 
examination in April 2002.

4.  In an unappealed decision dated in April 1992, the RO 
found no new and material evidence to warrant reopening the 
claim of entitlement to service connection for 
gastrointestinal disorder.

5.  That evidence associated with the claims file subsequent 
to the April 1992 decision, which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  A mental disorder, variously characterized, was not 
incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 

2.  An April 10, 1992 RO decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for gastrointestinal 
disorder is final.  38 U.S.C.A. § 7105(c) (West 1991).

3.  New and material evidence to reopen the claim for service 
connection for a gastrointestinal disorder has not been 
submitted.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO.  
See e.g. correspondence dated March 1, 2002.  Thus, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant was afforded the 
opportunity for a VA mental disorders examination, but he 
failed to report for same.  Notice of the requirements 
necessary to substantiate the claims have been provided in 
the Statements of the Case and other development letters of 
record such as the March 1, 2002 correspondence to the 
veteran.  Accordingly, the veteran is not prejudiced by the 
Board's adjudication of his claims at this time.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim.

Service Connection

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service medical records in this case are silent as to 
complaints, treatment or diagnoses relating to any mental 
disorder.  Clinical evaluation of the veteran's mental health 
on his discharge examination in March 1954 reported him as 
entirely normal.  Although a gastrointestinal examination in 
November 1967 (more than 10 years after separation) produced 
a diagnosis of psychophysiologic G.I. reaction, subsequent 
psychiatric examination per se in June 1968 disputed the 
presence of any psychopathological condition because of the 
absence of organic gastrointestinal findings.  The next 
diagnosis of any mental disorder, i.e. psychoneurosis 
associated with gastrointestinal complaints, dates from the 
early 1970's, nearly two decades after military separation.  
More contemporary records, while reflecting variously 
diagnosed mental disorders, do not associate any such mental 
disorder to the veteran's service or to a service connected 
disability.  The veteran was even scheduled for a VA mental 
disorders examination in April 2002, but he failed to report 
and provided no explanation or excuse.  Therefore, evidence 
potentially supportive of the claim was not available.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  If a 
claimant wishes help, he cannot passively wait for it. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that, as VA has done everything reasonably 
possible to assist the veteran, further development is not 
required.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  

The veteran continues to assert an association between the 
claimed mental disorder and his military service.  The Board 
notes that the veteran's opinion as to medical matters, no 
matter how sincere, is without probative value because he, as 
a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The onset of any mental disorder so long after service weighs 
heavily against the claim in this case.  Furthermore, there 
is absent any linkage between any current mental disorder and 
military service by competent medical authority.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for any mental disorder.

New and Material Evidence

In an unappealed determination from April 10, 1992, the RO, 
inter alia, denied a claim to reopen entitlement to service 
connection for gastrointestinal disorder, as no new and 
material evidence had been submitted.  Inasmuch as the 
veteran did not perfect a timely appeal, the RO's decision is 
final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The evidence of record at the time of the April 1992 RO 
determination consisted of the veteran's service medical 
records which included, inter alia, hospitalization records 
from 1954 for abdominal discomfort.  Contemporaneous X-ray 
studies of the esophagus, stomach and duodenum were evaluated 
as a normal gastrointestinal system.  Separation examination 
reflected no gastrointestinal abnormalities whatsoever.

Also of record at the time of the 1992 decision, was a VA 
outpatient treatment record from April 1954 at which the 
veteran reported epigastric distress.  Clinical examination 
was negative.  VA examination from 1963 failed to demonstrate 
any gastrointestinal pathology.  Other medical records that 
were previously considered failed to generate any clinical 
evidence of gastrointestinal pathology until some time later.  
Nevertheless, competent medical authority did not associate 
such pathology to the veteran's military service.

Testimony from the veteran's spouse at a January 1995 hearing 
before a representative of the RO was not previously of 
record.  Essentially, that testimony supports the existing 
record in that complaints of gastrointestinal problems were 
not diagnosed as pathological until many years after service.  
Such testimony is cumulative of the previous assertions as to 
gastrointestinal distress during service and thereafter, 
together with an asserted relationship of that 
gastrointestinal disorder to a mental disorder.  

In the context of the current claim, substantial clinical 
inpatient and outpatient treatment records have been added to 
the file, reflecting recent treatment for gastric acidity, 
flatulence, constipation and diverticulosis in addition to 
other nonservice connected condition.  A barium enema 
examination from 1996 showed scattered diverticulosis, with 
no radiographic evidence of diverticulitis.  In essence, the 
new evidence pertains primarily to treatment of current 
pathology, but is likewise, devoid of any association of the 
claimed disorder to service. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

The Board notes that it is unclear as to when an October 1980 
buddy statement and another undated buddy statement were 
actually associated with the claims file.  The Board observes 
that those letters were specifically referenced as evidence 
considered in the context of a January 1996 supplemental 
statement of the case, which implies that they are actually 
new to the record at that time.  In the event that they were 
submitted after the April 1992 denial of the claim, they 
command additional explanation.  

The Board notes that it has not been established that the 
authors of those letters possess medical training.  The 
statements essentially repeat the veteran's claimed disorders 
rather than indicate the authors' personal knowledge of any 
evidence to which lay observation would be acceptable, e.g. 
swelling, limping etc.  To that extent, they are cumulative 
of other evidence of record.  The record in existence at the 
time of the 1992 denial already contained references to 
gastrointestinal complaints during service and post service.  
Therefore, to the extent that they repeat post service 
complaints, the statements are cumulative.  In essence, the 
statements are otherwise too nebulous vis-à-vis what if any 
symptoms were observed and when they were observed to 
constitute new and material evidence.  Furthermore, as lay 
persons, the authors are not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit and Espiritu supra.

When the case was previously decided in 1992, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability existing in 1992 
and service, more than 35 years prior thereto.  The evidence 
recently submitted still fails to competently demonstrate an 
association between the veteran's gastrointestinal disorder 
and military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to service connection for a mental disorder, 
variously characterized, is denied. 

Entitlement to service connection for gastrointestinal 
disorder is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

